Forcucci v Board of Educ. of Hamburg Cent. Sch. Dist. (2017 NY Slip Op 04625)





Forcucci v Board of Educ. of Hamburg Cent. Sch. Dist.


2017 NY Slip Op 04625


Decided on June 9, 2017


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 9, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: WHALEN, P.J., SMITH, CENTRA, AND SCUDDER, JJ.


621 CA 16-01731

[*1]CATHERINE SCHRAUTH FORCUCCI, PLAINTIFF-RESPONDENT,
vBOARD OF EDUCATION OF HAMBURG CENTRAL SCHOOL DISTRICT, DEFENDANT-APPELLANT. (APPEAL NO. 2.) 


HODGSON RUSS LLP, BUFFALO (PATRICK J. HINES OF COUNSEL), FOR DEFENDANT-APPELLANT. 
MARGARET A. MURPHY, ORCHARD PARK, FOR PLAINTIFF-RESPONDENT.

	Appeal from an order and judgment (one paper) of the Supreme Court, Erie County (Diane Y. Devlin, J.), entered March 11, 2016. The order and judgment, inter alia, denied defendant's cross motion seeking leave to amend its answer to assert as a defense that plaintiff lacks standing. 
It is hereby ORDERED that the order and judgment so appealed from is unanimously affirmed without costs.
Same memorandum as in Forcucci v Board of Educ. of Hamburg Cent. Sch. Dist. ([appeal No. 1] ___ AD3d ___ [June 9, 2017]).
Entered: June 9, 2017
Frances E. Cafarell
Clerk of the Court